Citation Nr: 0708814	
Decision Date: 03/26/07    Archive Date: 04/09/07

DOCKET NO.  05-23 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a left shoulder injury.

2. Entitlement to service connection for residuals of a left 
shoulder injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1971 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office in North 
Little Rock, Arkansas (Little Rock RO), which, inter alia, 
reopened the veteran's claim for entitlement to service 
connection for residuals of a left shoulder injury and 
confirmed the previous denial of service connection.  

In May 2006, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge; a copy of 
the transcript is associated with the record.  

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  A June 1999 decision by the Little Rock RO denied service 
connection for a residuals of a left shoulder injury; the 
appellant did not file a notice of disagreement and the 
decision is final.

2.  Evidence added to the record since the June 1999 decision 
relates, by itself or when considered with previous evidence 
of record, to an unestablished fact necessary to substantiate 
the appellant's service-connection claim for residuals of a 
left shoulder injury.

3.  There is no competent medical evidence showing the 
veteran's residuals of a left shoulder injury are related to 
service.


CONCLUSIONS OF LAW

1.  The June 1999 rating decision, which determined that 
there was no evidence that established a nexus, or link, 
between his acute injury in service and his current left 
shoulder disability, is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
June 1999 decision sufficient to reopen the veteran's claim 
for service connection for residuals of a left shoulder 
disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  The veteran's residuals of a left shoulder injury were 
not incurred in active military service.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Collectively, July 2003, September 2003, March 2004 and April 
2005 letters satisfied the four elements delineated in 
Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this 
notice.  However, in light of the Board's determination that 
the criteria for service connection have not been met, no 
effective date or disability rating will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records, the veteran's 
videoconference hearing testimony and lay statements have 
been associated with the record.  VA has obtained, or made 
reasonable efforts to obtain, all evidence which might be 
relevant to the appellant's claim and VA has satisfied, to 
the extent possible, the duty to assist.  At his May 2006 
videoconference hearing, the veteran requested 60 days in 
which to submit further evidence to support his claim; the 
undersigned Veteran's Law Judge granted his request.  The 
veteran has not submitted any further evidence in support of 
his claim.  The Board is not aware of the existence of 
additional relevant evidence in connection with the 
appellant's claim.  

Moreover, with respect to the issue of whether new and 
material evidence has been received sufficient to reopen the 
service connection claim for the veteran's residuals of a 
left shoulder injury, the Board finds that it is not 
prejudicial to the appellant to adjudicate the appellant's 
claim.  To the extent there may have been a deficiency of 
notice or assistance, there is no prejudice to the appellant 
in proceeding with this issue given the favorable nature of 
the Board's decision in reopening the appellant's claim.  See 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); see also 38 C.F.R. § 20.1102 (2006) (harmless 
error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
residuals of a left shoulder injury.  As noted above, the 
requirement of submitting new and material evidence to reopen 
a claim is a material legal issue that the Board is required 
to address on appeal.  Barnett, supra.

In a June 1999 rating decision, service connection for 
residuals of a left shoulder injury was denied.  It was 
determined that there was no evidence that established a 
nexus, or link, between his acute injury in service and his 
current left shoulder disability.  Since the veteran did not 
file a timely notice of disagreement, the decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  
The veteran filed to reopen the claim in June 2003 and has 
perfected an appeal to the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in June 1999.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The evidence received by VA since the June 1999 decision 
includes VA medical records from January 2003 to April 2004 
which show ongoing treatment for a left shoulder condition; a 
January 2005 VA joints examination report; an August 2005 
private physician's medical record which reveals further 
treatment for the veteran's left shoulder conditions; his May 
2006 videoconference hearing transcript in which he stated 
that his private physician indicated to him that some of his 
current left shoulder conditions came from his in-service 
shoulder injury; and the veteran's lay statements.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  The January 2005 VA joints 
examination report and the veteran's May 2006 testimony are 
material, since they relate to an unestablished fact 
necessary to substantiate the veteran's claim.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  In terms of 
the veteran's testimony, for the purpose of determining 
whether evidence is new and material, evidence is presumed 
credible and accorded full weight; only after the claim is 
reopened is its weight and credibility assessed.  Justus v. 
Principi, 3 Vet. App. 510 (1993).  Accordingly, the 
appellant's service-connection claim for residuals of a left 
shoulder injury is reopened.  To this extent, the appeal is 
granted.

Service Connection Claim

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).  Medical evidence is required to 
prove the existence of a current disability and to fulfill 
the nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Service connection may be established under the 
provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that an appellant had a chronic 
condition in service or during the applicable presumptive 
period.  Service connection also may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In his videoconference hearing, the appellant contended that 
his current left shoulder conditions are residuals of a left 
shoulder injury he sustained while on active duty and, as 
such, should be service-connected.  

Service medical records show a report of left shoulder pain 
in January 1972 which had been present for about an hour and 
a half.  The veteran reported that he fell with this M-16, 
hitting his shoulder on the chamber.  There was no swelling 
and the indication was a muscle bruise.  A report in February 
1972 revealed that the veteran injured his shoulder by 
lifting an iron weapons rack and had difficulty with 
functioning of the shoulder.  The notation was a possible 
rotator contusion.  The next service medical record 
concerning his shoulder is from March 1973.  The examiner 
observed upon physical examination that the veteran faked 
tenderness and weakness, and had excellent muscle tone and 
full range of motion; the impression was malingering and no 
profile was given.  The veteran's November 1974 separation 
Reports of Medical History and Examination do not show a left 
shoulder condition or disorder.  A December 1974 Statement of 
Medical Condition used when a veteran was examined more than 
three days prior to separation indicated the veteran's 
agreement that there had been no change in his medical 
condition since his separation examination.   

VA medical records in September and October 1998 show that 
the veteran had normal range of motion in all his extremities 
with no edema or deformities.  The first post-service medical 
report concerning the veteran's left shoulder condition is 
from a VA examination in January 1999, which reflects that 
the veteran had a normal range of motion of his left shoulder 
but that he did complain of pain on full extension of the 
shoulder with the painful area being in the anterior aspect 
of the shoulder.  A contemporaneous x-ray of the left 
shoulder revealed a normal study.  The examiner's assessment 
was a history of a left shoulder injury with occasional mild 
symptoms.  A March 2004 VA medical record reflects the 
veteran's complaints of left shoulder pain.  The treatment 
diagnosis was left rotator cuff tendonitis.  He was given 
stretching and strengthening exercises.  VA medical records 
from March to April 2004 indicate that the veteran underwent 
physical therapy for his left shoulder condition. 

In a January 2005 VA joints examination, the veteran reported 
that he had an in-service injury to his left shoulder which 
had resolved, and that his shoulder had just begun to hurt 
him over the previous few years.  The veteran had a below the 
knee amputation of his left leg, and he related to the 
examiner that his shoulder became aggravated by pushing 
himself in the wheelchair.  Contemporaneous x-rays revealed 
no bony abnormalities, no arthritis and no superior migration 
of the humeral head, which point to rotator cuff tear.  While 
the examiner did not see a frank tear in the veteran's 
rotator cuff, he noted that there could have been a small 
tear that would only be picked up with a magnetic resonance 
imagine reading.  The examiner stated that the veteran did 
have tenderness over the area of the rotator cuff, which 
would either be a tear or tendonitis, but that, based on the 
veteran's functional status at the time of the examination, 
he felt it was more tendonitis than tear.  However, the 
examiner opined that either way, he did not relate the 
veteran's current rotator cuff pathology to the in-service 
injury sustained 33 years prior.  He concluded that he did 
not believe that the trauma the veteran sustained in service 
would be significant enough to cause a tear, but that the 
current left shoulder pathology was from the veteran's daily 
wear and tear of the joint as he used his wheelchair, etc.  
The examiner's assessment was rotator cuff tendonitis of the 
left shoulder, which was an acute problem that was occurring 
from the veteran's wheelchair usage.

An August 2005 private medical record reflects treatment for 
left shoulder pain.  The examiner's impression was that the 
veteran was 33 years post left shoulder acromioclavicular 
separation, now with impingement syndrome, subacromonial 
bursitis, rotator cuff tendonitis, acromioclavicular joint 
degenerative disease, and adhesive capulitis.  The examiner 
did not offer an opinion providing a nexus, or link, between 
the veteran's in-service left shoulder injury and his current 
shoulder conditions.  He merely acknowledged the veteran's 
injury 33 years ago, and diagnosed him with his current left 
shoulder conditions. 

Based on the foregoing, the Board finds that the weight of 
the evidence is against service connection for veteran's 
residuals of a left shoulder injury.  There is no competent 
medical evidence linking the veteran's current left shoulder 
conditions to his time in service.  Thus, a nexus between the 
appellant's current left shoulder conditions and service is 
not established by the evidence of record.  See 38 C.F.R. 
§ 3.303 (2006).  In the absence of an in-service injury and 
competent medical evidence linking a current disorder to 
service, additional development is not warranted.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In his 
videoconference hearing, the veteran asserted that his doctor 
told him that his current left shoulder conditions came from 
his in-service injury to this left shoulder; however, the 
private physician's statement in the claims file does not 
confirm this assertion.  In addition, the veteran's statement 
cannot be used to convey his doctor's opinions, since a lay 
account of a physician's statement, "filtered as it [is] 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  At his May 
2006 hearing, the veteran was granted 60 days in which to 
submit a nexus opinion from this private physician; however, 
he has not produced such opinion.

Accordingly, the service-connection claim for residuals of a 
left shoulder injury is denied as the evidence fails to 
establish that the veteran's current left shoulder conditions 
are related to service.  Since the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left shoulder injury is 
denied.



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


